Jeremy Crespin
                                                   TDCJ No.   1807429
                                                   Hughes Unit
                            JAN 12 2015            Rt. 2, Box 4400
                                                   Gatesville, TX 76597

    Able Acosta, Cler^1 ACOS!a,Ctertt
    Court of Criminal Appeals of Texas
    P.O.   Box    12308
    Austin, TX      78711
                                                     Januray 5, 2015

    RE:    WR-82,141-03 & WR-82, 141-04

    Dear Clerk:

           Please find enclosed copies of documents for both of the
    above case numbers.   The writ record in WR-82,141-4 has not yet
    been forwarded >to this Court.  However, Rule 73 of the Texas
    Rules of Appellate Proceudre now requires the convicting court
    to forward to this Court any Orders Designating Issues.
    I have included that Order herein for the Court's records and
    it should create a new case number for that writ application.

         Please find enclosed the following documents to FILE in

*   the record of case number WR-82,141-04:

           1)     State's Proposed Order Designating Issues
           2)     Respondent's Answer (Trial Counsel's Affidiavit)
           3)     Applicant's PRO SE Motion to STRIKE Trial Counsel's
                  Response and for a Live Evidentiary Hearing J^co ?1^).
           Please find enclosed the following document to FILE in the
    record
         d of case number, WR-82 ,14103

           1)     Applicant's PRO SE REPLY to Court of Criminal Appeals'
                  Order Dated December 17, 2014 That 1994 Law Applies
                  and That the Juvenile Court Only Transferred Conduct
                  When Applicant Was 16 Years Old.
          These documents were FILED in the convicting court; however,
    I'm worried that court will not forward these documents to this
    Court      that is why I am providing a copy.

           Thank YOU for your time and assistance in this matter.
                                                     Respectfully,


                                                     Jeremy/Crespin        (j   J
                                                     Applicant PRO SE
    JC/swd
    cc:    District Court (363rd)
           Dallas County District Attorney
           FILE
                                   CAUSE NO. F08-16204-W
                                                   F08-16205-W
                                                                                     20WOEC 19 PM |.-22
                                                                  rd
STATE OF TEXAS                                          IN THE 363™ JUDICIAL            GAR hTZS^owq
                                                                                       L'«lLA5 CO , Try ac;
V.                                                      DISTRICT COURT OF                              _

JEREMY CRESPIN                                          DALLAS COUNTY, TEXAS

                                  RESPONDENT'S ANSWER


STATE OF TEXAS


COUNTY OF DALLAS


 TO THE HONORABLE JUDGE OF SAID COURT:


       COMES NOW PAUL BRAUCHLE, respondent in the above numbered cause and makes

this his response to the Defendant's Writ and would show the Court as follows;

       Movant would have the Court believe that I forced the Movant to accept a probation in his

cause and forced him to plead to the offenses he was charged with..

       Rather than attempt to answer the hundred or so pages of mendacity, I would ask the Court

to revisit the plea of the Defendant and his answers to the questions asked of him in regard

to his case. I was able to secure him a five year probation which he quickly violated. His

complaints could be directed toward his revocation attorney or himself. A transcript of the

Defendant's plea is attached for the Court's perusal.

FURTHUR AFFIANT SAITH NOT.




                                                        PAULBRAUCHLE


       On this the jlfj) day ofDecember, 2014, appeared Paul Brauchle, who after being duly
Sworn stated that the forgoing fact are true and correct.
wtfiflOT«awwws«p>fti*ww

                          LETICIA RUBIO      Notary Public for Dallas County, Texas
 «*«•f\ Notary Public. State of Texas
^inj,                My Commission Expires
 Vi'-                 November 08, 2017
  KgX